Per Curiam.
This case has been heretofore submitted to the commission, an opinion prepared and adopted by this court, and is now before us on a motion for rehearing.
The action was upon an alleged oral contract, to recover for a bonus or a sum to be paid in addition to a salary for acting as manager for one of defendants’ stores. The plaintiff recovered a judgment for the full amount, and the opinion, heretofore adopted, reversed the judgment and remanded the cause, with directions to dismiss the action. *242On the trial defendants produced and introduced in evidence a written contract, by the terms of which the plaintiff would not have been entitled to the bonus. Plaintiff admitted the execution of this contract, but claimed that he was tricked into signing it, and did not know what it contained, and supposed that it contained the oral contract as alleged by him.
We are of the opinion that the evidence upon the point as to whether he. was induced by trickery or fraud' to sign the contract was insufficient to submit that question to the jury,, and for that reason the judgment was properly reversed. However, upon a subsequent trial, additional evidence may be adduced.
Our former judgment is therefore modified, so as to reverse the judgment and remand the cause for further proceedings, and the judgment heretofore entered is modified tó that extent.
Reversed.